Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
In the Applicant’s Response dated 12/23/2021, the Applicant amends Claim 1 to clarify the location of the collecting member (Claim 1, lines 10-11) and to further define the cover (Claim 1, lines 17-26), specifically requiring that the cover includes a cover main body, a pair of first connection portions and a second connection portion, wherein the first and second connection portions are alighted in a longitudinal direction of the sealing plate. Upon an updated search and further review, the examiner agrees with the Applicant’s argument that the current art on record, Okuda et al (US 20150079432A1), fails to read upon the newly defined limitations in amended Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724